Citation Nr: 1541352	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee focal neuropathy.

2.  Entitlement to an initial rating in excess of 20 percent for right knee instability. 

3.  Entitlement to a rating higher than 10 percent for residuals of right knee medial meniscus tear.

4.  Entitlement to an extraschedular rating for the manifestations of the Veteran's right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to December 1999, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  In addition, in a May 2013 rating decision, the RO granted the Veteran service connection for right knee instability, assigning an initial 20 percent disability rating, and right knee focal neuropathy, assigning an initial 10 percent disability rating.  Because the claim filed by the Veteran involved the propriety of the rating for residuals of right knee medial meniscus tear, and because the separate ratings for right knee instability and focal neuropathy were assigned during the course of the appeal as residuals of the right knee meniscal tear, the questions of whether higher ratings should now be assigned for right knee instability and right knee focal neuropathy remain on appeal and will be addressed in the decision below.

The issues of entitlement to an extraschedular rating for the manifestations of the Veteran's right knee disability and to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee focal neuropathy is manifested by mild sensory symptoms.

2.  For the period prior to August 12, 2009, the Veteran had slight right knee instability.

3.  Prior to September 15, 2014, the Veteran's right knee instability was manifested by instability that is no worse than moderate in severity.

4.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that he now has severe right knee instability.

5.  The Veteran's residuals of right knee medial meniscus tear are manifested by subjective complaints of pain, locking, stiffness, weakness, and swelling; objective findings reflect pain, guarding, tenderness to palpation, and motion limited to no worse than 80 degrees of flexion and 10 degrees of extension on flare-up when pain on motion is considered.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's right knee focal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8521, 8526 (2015).

2.  Prior to August 12, 2009, the criteria for an initial 10 percent for right knee instability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a rating in excess of 20 percent for right knee instability were not met prior to September 15, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  Effective September 15, 2014, the criteria for an initial 30 percent for right knee instability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a disability rating higher than 10 percent for residuals of right knee medial meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a July 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims and was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the July 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned July 2007 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has received from VA treatment providers have been associated with the claims file.  The Veteran also underwent VA examinations in August 2007, August 2009, and September 2014; reports of these examinations are of record.  The Board finds that the VA examinations obtained are adequate as they are predicated on consideration of all of the pertinent evidence, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.   Moreover, he has not reported worsening since the most recent VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument in support of his claims.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his right knee disabilities have been more disabling than indicated by the assigned ratings and that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a staged rating is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in August 2007, August 2009, and September 2014, as well as records of the Veteran's ongoing treatment with VA treatment providers and multiple statements he has submitted in support of his claims.  At the August 2007 VA examination, the Veteran complained of pain in the right knee as well as weakness, stiffness, swelling, redness and occasional giving way and locking when walking.  He also reported constant numbness over the kneecap down to his toes.  He stated that the pain in his knee prevented him from running and from repeated bending, squatting, stooping, or walking for prolonged periods. He was noted to have a normal gait and to use no assistive device when walking.  Physical examination revealed a "very small effusion" as well as crepitus, tenderness, and guarding, but no edema, weakness, redness, heat, or subluxation was noted.  Instability testing was within normal limits, and radiological study of the knee was normal.  Range of flexion of the right knee was to 130 degrees, with pain at 110 degrees; range of extension was to 10 degrees, with pain throughout.  The examiner opined that repetitive use of the right knee would cause additional limitation by way of pain, fatigue, weakness, lack of endurance, with an additional limitation of 20 degrees.  The examiner diagnosed the Veteran with status post right knee arthroscopy for medical meniscal tear and clarified that subjectively the Veteran reported pain, stiffness, weakness, and loss of use on repetitive tasks; he also noted objective findings of limitation of motion, pain, and weakness.  In an August 2007 addendum, the examiner clarified that the additional 20 degrees of limitation of motion would apply to flexion of the right knee only, rendering a range of motion during flare-ups of 10 degrees of extension and 90 degrees of flexion.

Report of the August 2009 VA examination reflects that the Veteran complained of numbness and tingling on his knee and down his right leg, as well as pain, stiffness, giving way, lack of endurance, locking, and weakness in the knee.  He also reported that he would occasionally trip or stumble and needed to rest his leg to reduce swelling.  He was noted to have an antalgic gait, but no assistive device was observed.  Physical examination revealed tenderness, locking, pain, and crepitus, but no edema, instability, effusion, weakness, guarding, or subluxation were noted.  Range of motion was found to be extension to 5 degrees and flexion to 120 degrees, with pain throughout flexion.  The Veteran refused to engage in repetitive motion testing due to pain.  Instability testing found slight instability of the anterior and posterior cruciate ligaments and moderate instability of the medial and lateral meniscus.  Neurological testing revealed circumferential loss of sensation around the knee, with intact muscle function and no motor dysfunction noted.  X-rays of the knee were within normal limits.  The examiner diagnosed focal neuropathy of the right knee, noting that the most likely peripheral nerves involved were the peroneal, lateral reticular, and femoral.  The examiner also diagnosed moderate instability of the right knee as well as status post right knee arthroscopy with medial meniscal tear, noting objective factors of an antalgic gait, tenderness, and decreased painful motion of the knee.  The examiner noted that the disabilities caused pain on walking in particular.

Report of the September 2014 VA examination noted the Veteran's report of constant pain in his right knee and "collapsing" two to three times per day, as well as numbness on the knee.  He reported using a metal brace regularly and a cane on occasion.  He stated that he experienced flare-ups brought on by standing up from a sitting or prone position and prolonged walking.  Physical examination revealed tenderness to palpation, as well as reduced muscle strength and instability, although no subluxation was noted.  Range-of-motion testing found flexion to 90 degrees, with pain beginning at 80 degrees, and extension to 10 degrees.  Repetitive motion testing was noted to cause weakened movement, fatigability, pain, swelling, instability, and disturbance of locomotion that did not additionally limit range of motion.  Residuals of the right knee arthroscopies were specifically diagnosed as chronic pain, instability, weakness, and limited motion.  Arthritis was also diagnosed, although x-rays of the right knee were normal.  The examiner noted that the Veteran reported having left his job the previous year due to "frequent instability of his right knee on prolonged standing."   

Records of the Veteran's ongoing treatment with VA treatment providers reflect that he has consistently sought treatment for knee problems in the years since this claim was filed, including complaints in February 2014 of ongoing pain in the knee.  At that time, he was found to have tenderness to palpation and mild crepitus, although no warmth, erythema, or effusion was noted, and the treatment provider found a full range of motion.  He was diagnosed at that time with questionable early osteoarthritis.  At a December 2014 treatment visit, the Veteran reported that he had been unable to work for a year due to ongoing knee pain.  In addition, the Veteran has stated on multiple occasions that he experiences constant pain as well as locking and instability in the knee that causes him to fall, as well as numbness in his right lower extremity.  He has also reported on multiple occasions that he uses a knee brace and a cane to ambulate.  

Regarding the rating assigned for the Veteran's right knee focal neuropathy, evaluations for neuropathy are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for right knee focal neuropathy under Diagnostic Codes 8521-8526, governing paralysis of the external popliteal nerve (common peroneal) and the anterior crural nerve (femoral).  38 C.F.R. § 4.124a.  Under both Diagnostic Codes, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis.

Upon review of the evidence, the Board finds that the Veteran's service-connected right knee focal neuropathy has resulted in disability approximating no worse than mild incomplete paralysis of the external popliteal and anterior crural nerves.  Because the Veteran is already receiving a 10 percent rating, which rating contemplates mild impairment for the disability, a higher rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences moderate incomplete paralysis of the right lower extremity.  At the Veteran's August 2009 VA examination, he was found to have circumferential loss of sensation around the knee, with intact muscle function and no motor dysfunction.  Similarly, the Veteran complained of numbness at the September 2014 VA examination, but no motor dysfunction was observed to be related to the focal neuropathy.  Rather, weakness on repetitive motion was attributed to the separately service-connected residuals of medial meniscal tear.  

Because the Veteran has experienced only mild disability in the right lower extremity as described in detail by the August 2009 and September 2014 VA examiners, the Board finds that this disability is tantamount to mild incomplete paralysis of the external popliteal or anterior crural nerve, warranting no more than the 10 percent rating initially assigned under Diagnostic Code 8521-8526.  In so finding, the Board notes that the August 2009 VA examiner noted that multiple nerves in the right lower extremity are affected by the Veteran's focal neuropathy but finds that a single 10 percent rating appropriately compensates the entire disability picture.  This is so because the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As his symptoms of tingling and numbness would be identically compensated by findings of mild incomplete paralysis under Diagnostic Codes 8521 and 8526, to separately evaluate the same symptoms under both Diagnostic Codes would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2015).  See id.  

Regarding the rating assigned for right knee instability, the Board notes that in its May 2013 rating decision, the RO granted a separate 20 percent rating for right knee instability.  In doing so, the RO evaluated the Veteran's instability of the knee under Diagnostic Code 5257, relating to evaluation of recurrent subluxation and lateral instability of the knee.  38 C.F.R. § 4.71a.  The Board will thus consider the Veteran's service-connected right knee instability under Diagnostic Code 5257, which provides that a 10 percent rating is warranted for slight instability, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.

Upon review of the relevant medical evidence, the Board finds that given the Veteran's competent lay report of instability throughout the appeal, an initial 10 percent rating is warranted prior to August 12, 2009.  In the absence of objective evidence on clinical evaluation, however, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent.

Effective August 12, 2009 and prior to September 15, 2014, however, the Board concludes that the preponderance of the evidence is against entitlement to a higher initial rating is not warranted for the Veteran's service-connected right knee instability.  In that connection, the Board notes that Diagnostic Code 5257 specifically provides that a 20 percent rating is for application for cases where the instability is found to be moderate.  In this case, the August 2009 VA examiner specifically found that the Veteran experienced moderate instability of the medial and lateral meniscus.  Similarly, the Veteran has been noted to use a knee brace regularly with a cane occasionally, and to fall on occasion when his knee gives way.  The Board finds that these results and findings amount to moderate instability of the right knee.  Therefore, the Board does not find that a rating higher than 20 percent is warranted for the Veteran's right knee instability on account of instability.

In light of the lay evidence and the findings of the September 15, 2014, VA examination, however, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's right knee instability.

In so finding, the Board acknowledges that it is established that Diagnostic Code 5257 relates to lateral instability and subluxation only and may not be used to evaluate other symptoms, such as pain or limited motion, which are contemplated by other criteria that have been used to assign a separate rating.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  General Counsel precedent opinions provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation or instability, suggesting that separate compensable ratings may be assigned when limitation of knee motion is compensable or when there is radiological evidence of arthritis together with a finding of painful motion.  As noted above, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 261-62.  As the Veteran's symptoms of pain and limitation of motion are evaluated as part of his service-connected residuals of right knee medial meniscus tear, discussed below, to evaluate the same symptoms under Diagnostic Code 5257 would be pyramiding, which is prohibited by 38 C.F.R. § 4.14.  See id.  
 
Turning to the rating for residuals of right knee medial meniscus tear, under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Here, the medical evidence shows that the Veteran has consistently complained of pain, weakness, stiffness, swelling, and locking in his knee.  Range-of-motion testing has shown him to have flexion to no worse than 80 degrees and extension to no worse than 10 degrees, which problems are exacerbated by prolonged walking.  The VA examination reports reflect the Veteran's reported history of pain, weakness, locking, swelling, and stiffness, and he has been noted to walk with an abnormal gait and to regularly use a brace for the knee, with occasional use of a cane.  The Board notes in particular that at the August 2007 VA examination, the Veteran's range of motion during flare-ups was estimated to be to 10 degrees of extension and 90 degrees of flexion.  Similarly, at the August 2009 VA examination, the Veteran was found to have range of motion from 5 degrees to 120 degrees, and at the September VA examination, his range of motion was found to be from 10 degrees to 80 degrees.  

Upon review of the evidence, the Board finds that the evidence does not support a disability rating higher than 10 percent for the Veteran's residuals of right knee medial meniscus tear.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's residuals of right knee medial meniscus tear are so disabling as to approximate the level of impairment required for the assignment of a rating higher than 10 percent for flexion or extension of the knee.  He has been shown to display pain on extension, which has been consistently limited to 10 degrees; his flexion has been limited to no more than 80 degrees on repetition.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.  As noted above, Diagnostic Code 5260 provides that a compensable rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code 5261 provides a compensable rating for extension limited to 10 degrees.  In this case, the Veteran has not been shown to have flexion limited to 45 degrees at any time during the appeal period, rendering a higher or separate rating under Diagnostic Code 5260 unavailable here.  He has been shown to consistently have a limitation of extension to 10 degrees, warranting no more than the currently assigned 10 percent disability rating under Diagnostic Code 5261.  Thus, even considering the Veteran's documented pain, stiffness, swelling, and locking, the Board concludes that the residuals of right knee medial meniscus tear are not so disabling as to approximate the level of impairment required for assignment of higher ratings under the criteria addressing limitation of motion.  38 CF.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board thus finds that the 10 percent rating currently assigned appropriately compensates the Veteran for the extent of his functional loss of the right knee due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain, particularly during flare-ups, but the VA examiner stated in August 2007 that even flare-ups of knee pain would result in limitation of motion to no more than 80 degrees of flexion and 10 degrees of extension, as noted above.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, excess fatigability, and/or incoordination have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating higher than 10 percent under any potentially applicable Diagnostic Code.


ORDER

An initial disability rating in excess of 10 percent for right knee focal neuropathy is denied.

Subject to the law and regulations governing payment of monetary benefits, prior to August 12, 2009, an initial 10 percent rating is warranted for right knee instability is granted.

Prior to September 15, 2014, an initial disability rating in excess of 20 percent for right knee instability is denied. 

Subject to the law and regulations governing payment of monetary benefits, effective September 15, 2014, a 30 percent rating is granted for right knee instability.

Entitlement to a disability rating higher than 10 percent for residuals of right knee medial meniscus tear is denied.



REMAND

Any development affecting the TDIU issue may have an impact on the complete picture of the manifestations of the Veteran's right knee disability and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his most recent September 2014 VA examination, that he was no longer able to work due to his service-connected right knee disorders.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact and severity of the Veterans' service-connected disabilities, and particularly, his right knee disability, on his ability to obtain and retain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After securing any additional records, schedule the Veteran for examination, to be conducted, if possible, by a vocational specialist, to determine the impact of his service-connected disabilities, i.e., his posttraumatic stress disorder, right knee focal neuropathy, right knee instability, residuals of right knee medial meniscus tear, and status post nasoseptal reconstruction and turbinectomy, on his employability.  

The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history and respond to the following inquiries:

a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as communicating, concentrating, sitting, standing, walking, lifting, carrying, pushing, and pulling.  

4.  Then consider whether to refer the Veteran's appeal to the Director, Compensation Service, for extraschedular consideration and then adjudicate his TDIU claim.  If any benefit sought is not granted in full, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


